UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4404



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES E. JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cr-00331-CCB)


Submitted:   September 12, 2007       Decided:   September 24, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Gary W. Christopher, First
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Gregory
Welsh, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James E. Jones was convicted by a jury of two counts of

possession of a firearm by a convicted felon, in violation of 18

U.S.C.    §    922(g)(1)      (2000),    and      was   sentenced   to     262   months’

imprisonment,         three    years    of    supervised       release,    and   a   $100

assessment. On appeal, he argues (1) that the district court erred

in finding him competent to stand trial, and (2) that the district

court abused its discretion in excluding him from the courtroom

during his jury trial.           For the reasons that follow, we affirm.

               This    court    reviews       a     district     court’s    competency

determination for clear error.                    United States v. Cox, 964 F.2d

1431, 1433 (4th Cir. 1992).                   A defendant shall be considered

incompetent if the district court finds, “by a preponderance of the

evidence that the defendant is presently suffering from a mental

disease or defect rendering him mentally incompetent to the extent

that he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense.”                         18

U.S.C. § 4241(d) (West 2000 & Supp. 2007).                 The defendant bears the

burden    of    establishing       his       incompetence.        United    States    v.

Robinson, 404 F.3d 850, 856 (4th Cir.), cert. denied, 546 U.S. 916

(2005).

               Jones’ statements indicate that he is among a growing

number of prisoners adhering to a “flesh and blood” sovereign man

philosophy.       See United States v. Mitchell, 405 F. Supp. 2d 602,


                                         - 2 -
603-06 (D. Md. 2005) (describing the theory, its sources, and its

anti-government movement predecessors).                Adherence to an ill-

advised,     self-defeating     legal     strategy      does    not    indicate

incompetence to stand trial.         United States v. Banks, 482 F.3d 733

(4th Cir. 2007).         Competency determinations turn only on the

capacity to understand and assist, and not on the willingness to do

so.    See Bell v. Evatt, 72 F.3d 421, 432 (4th Cir. 1995).                   The

district court found Jones competent based on the unrebutted report

of the mental health staff at the Federal Correctional Institution

in    Butner,    North   Carolina,   which    issued    after   six   weeks    of

observation and evaluation.          That medical report is persuasive

evidence.       See United States v. General, 278 F.3d 389, 398 (4th

Cir. 2002).       We therefore find no error in the district court’s

competency determination.

            Jones    also   challenges       the   district     court’s   order

excluding him from the courtroom for disruptive behavior during his

trial.      We review that order for abuse of discretion.                     See

Illinois v. Allen, 397 U.S. 337, 343 (1970).              “[A] defendant can

lose his right to be present at trial if, after he has been warned

by the judge that he will be removed if he continues his disruptive

behavior, he nevertheless insists on conducting himself in a manner

so disorderly, disruptive, and disrespectful of the court that his

trial cannot be carried on with him in the courtroom.”                Id.; Fed.




                                     - 3 -
R. Crim. P. 43(c).   Based on our review of the record, we find that

Jones’ exclusion from the courtroom was not an abuse of discretion.

          We therefore affirm Jones’ convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -